Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 6-14, 20-21 are allowed.
20060251300 – Has a moving body part and markers, however markers are catheters and not motion sensors, and it does not appear that a motion sensor could be substituted.
20030191394 – Uses x-rays and calibration, but does not have a motion sensor and calibration is not of an object on the body
20060155189 – Uses x-ray images, but does not have a motion sensor used for calibration to create a 3D model
20160157751 – Generated a 3D model, but does not have a motion sensor and calibration is not of an object on the body.
20170296115 – Has a motion sensor, but does not use it for calibration to generate a model.
Examiner notes these are similar to the prior art previously found, and while individual limitations from the claim are taught, no prior art has been found that would be obvious to combine to cover the current claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov.  The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on (571) 270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616